FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 27, 2021

                                      No. 04-20-00347-CV

                          IN THE INTEREST OF E.A.C., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-06011
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice


       Appellant filed a motion to abate this appeal for findings of fact and conclusions of law
and a motion for an extension of time to file her brief. Thereafter, appellee filed a response
opposing the motion to abate, and appellant filed a reply to appellee’s response.
        After considering the documents filed by the parties and the clerk’s record, we conclude
appellant’s notice of past due findings of fact and conclusions of law was not timely filed and,
therefore, appellant’s motion to abate this appeal for findings of fact and conclusions of law must
be denied. See TEX. R. CIV. P. 297; Las Vegas Pecan & Cattle Co., Inc. v. Zavala Cty., 682
S.W.3d 254, 255-56 (Tex. 1984) (holding the appellant waived its complaint about the lack of
findings of fact and conclusions of law by not timely filing a notice of past due findings of fact
and conclusions of law); Bank of Am., N.A., v. Groff, No. 14-19-00726-CV, 2021 WL 98559, at
*2 (Tex. App.—Houston [14th Dist.] Jan. 12, 2021, no pet. h.) (“If findings of fact are not
properly requested—including when a past-due notice is not filed within the thirty-day deadline
imposed by rule 297—then an appellant waives a complaint that the trial court failed to file
findings of fact and conclusions of law.”). Therefore, appellant’s motion to abate this appeal is
DENIED.
         Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before March 1, 2021.


                                                     _________________________________
                                                     Irene Rios, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court